Citation Nr: 0822133	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  96-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for 
generalized anxiety disorder with depressive features, rated 
as 10 percent disabling as of February 23, 1994, and as 30 
percent disabling as of March 22, 2001.  

2.  Entitlement to an increased rating for duodenal ulcer 
disease and colitis, rated as 10 percent disabling prior to 
March 28, 2003, and as 20 percent disabling as of May 1, 
2003.  

3.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946 and from September 1950 to September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and assigned a 10 percent rating for generalized 
anxiety disorder with depressive features, effective February 
23, 1994, continued a 10 percent rating for duodenal ulcer 
disease and colitis, and denied a claim for special monthly 
compensation based upon the need for aid and attendance or by 
reason of being housebound.  The Board remanded these claims 
for additional development in March 2006.  

A May 2004 rating decision increased the rating for 
generalized anxiety disorder with depressive features, from 
10 to 30 percent disabling, effective March 22, 2001.  An 
August 2004 rating decision temporarily assigned a 100 
percent disability rating for duodenal ulcer disease and 
colitis from March 28, 2003, to May 1, 2003, and awarded a 20 
percent disability rating, effective May 1, 2003.  However, 
as those grants do not represent a total grant of benefits 
sought on appeal, the claims for increase remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period of February 23, 1994, to March 22, 2001, 
the veteran's generalized anxiety disorder with depressive 
features was manifested by emotional tension and evidence of 
anxiety productive of mild social and industrial impairment.  
There was occupational and social impairment due to mild or 
transient symptoms.  

2.  For the period since March 22, 2001, the veteran's 
generalized anxiety disorder with depressive features was 
manifested by definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and definite industrial impairment.  There was occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as: depressed mood, 
anxiety, suspiciousness, and mild memory loss.    

3.  For the period of February 23, 1994, to March 28, 2003, 
the veteran's duodenal ulcer disease was manifested by mild 
symptoms recurring no more than once or twice yearly.  It was 
not productive of severe symptoms averaging 10 days in 
duration even once per year.  There was no evidence of 
material weight loss, nausea, or vomiting.  The veteran's 
colitis was manifested by mild disturbances of bowel function 
with occasional episodes of abdominal distress.  

4.  For the period since May 1, 2003, the veteran's duodenal 
ulcer disease was manifested by mild symptoms recurring no 
more than once or twice yearly.  It was not productive of 
severe symptoms averaging 10 days in duration even once per 
year.  There was no evidence of material weight loss, nausea, 
or vomiting.  The veteran's colitis was manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  
	
5.  Service connection is in effect for generalized anxiety 
disorder with depressive features (rated 30 percent 
disabling), duodenal ulcer disease and chronic colitis (rated 
20 percent disabling), fractures of toes (rated 0 percent 
disabling), and chronic bilateral otitis externa (rated 0 
percent disabling).  

6.  The veteran's service-connected generalized anxiety 
disorder with depressive features, duodenal ulcer disease and 
chronic colitis, toe fractures, and chronic bilateral otitis 
externa do not render him permanently bedridden or so 
helpless as to be in need of regular aid and attendance, do 
not result in his inability to dress or undress himself or to 
keep himself ordinarily clean and presentable, do not affect 
his ability to feed himself, or cause physical or mental 
incapacity that requires care or assistance on a regular 
basis against the hazards or dangers inherent in his daily 
environment.  

7.  The veteran is not substantially confined to his house or 
its immediate premises as a result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for generalized anxiety disorder with depressive 
features have not been met for the period of February 23, 
1994, to March 22, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.20 (1997); 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9400 (2007).  

2.  The criteria for an initial rating in excess of 30 
percent for generalized anxiety disorder with depressive 
features have not been met for the period of March 22, 2001, 
to the present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.20 (1997); 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9400 (2007).

3.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease and colitis have not been met for the 
period of February 23, 1994, to March 28, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.113, 4.114, 
Diagnostic Codes (DCs) 7305, 7319 (1994 and 2007).  

4.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease and colitis have not been met for the 
period of May 1, 2003, to the present.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.14, 4.113, 4.114, Diagnostic 
Codes (DCs) 7305, 7319 (1994 and 2007).  

5.  The criteria for special monthly compensation based upon 
the need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generalized Anxiety Disorder With Depressive Features 

During the pendency of this appeal, the criteria for rating 
psychiatric disabilities were revised, effective November 7, 
1996.  See 61 Fed. Reg. 52,695-52,702 (1996).  The Board will 
proceed with consideration of this appeal, applying the 
version of the criteria which is more favorable to the 
veteran.  However, the amended version of the criteria will 
only be applied from the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(2000); Bernard v. Brown, 4 Vet. App. 384 (1993). 
   
Under DC 9400, as in effect prior to November 7, 1996, a 10 
percent rating was warranted when the psychiatric symptoms 
were less than the criteria for the 30 percent rating, with 
emotional tension or other evidence of nervousness productive 
of mild social and industrial impairment.  A 30 percent 
rating was warranted when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was warranted when the ability to 
maintain effective or favorable relationships was severely 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or when there 
were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9400 (1996).  Although poor contact with other human beings 
may be indicative of emotional illness, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129 (1996).  

Under DC 9400, as in effect from November 7, 1996, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A maximum 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9400 (2007).      

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).     

1.  From February 23, 1994, to March 22, 2001 

From February 23, 1994, to March 22, 2001, the veteran's 
generalized anxiety disorder with depressive features was 
rated as 10 percent disabling.  

On VA examination in October 1995, the veteran reported 
having had treatment for his nerves.  He complained of poor 
sleep, forgetfulness, disorientation while driving and 
needing to stop and calm down, irritability, anxiety, and a 
bad temper.  Examination revealed adequate grooming and 
dress.  The veteran was alert and oriented in three spheres.  
His mood was anxious and somewhat depressed, and his affect 
was constricted.  He had good attention, impulse control, and 
concentration, and exhibited fair memory, insight, and 
judgment.  He had clear and coherent speech.  He had no 
hallucinations or suicidal or homicidal ideation.  The 
diagnosis was mild generalized anxiety disorder with 
depressive features, and the examiner assigned a Global 
Assessment of Functioning (GAF) score of 70.  

An October 1996 private medical report showed that the 
veteran was found to be in contact with reality but with 
thought blocking and tendency to become disgregated.  He was 
oriented in person but not in time or place.  He had tense 
and slow psychomotor activity and complained of being 
rejected and looked at with referential ideation, which made 
him distrustful and easily irritable.  His affect was 
unstable with anxiety episodes, feelings of hypervigilance, 
profound depressive crisis, and occasional mutism.  He had 
limited concentration, impaired memory, and limited judgment 
and insight that was distorted with pessimistic and anguished 
ideas or feelings of invalidism.  The veteran was found to 
have definitely deteriorated in maintaining effective 
relationships with people and to have lost necessary 
flexibility with total impairment in industrial or social 
activities.  He was diagnosed with generalized anxiety 
disorder with profound depressive episodes of chronic 
evolution and frequent recurrent crisis.   

On VA examination in May 1998, the veteran had adequate 
grooming and dress.  He was alert and oriented in three 
spheres.  His mood was anxious and depressed, and his affect 
was blunted.  He had good attention and fair concentration, 
insight, judgment, and impulse control.  He made no effort to 
respond to certain questions but responded to others very 
accurately.  He had no hallucinations or suicidal or 
homicidal ideation.  The diagnosis was generalized anxiety 
disorder with depressive features, and the examiner assigned 
a GAF score of 65.  

On VA examination in May 2000, the veteran complained of 
becoming very anxious over minor incidents at home and stated 
that his anxiety was usually accompanied by gastrointestinal 
problems.  He reported having several episodes in which he 
had gone out of the house and become suddenly disoriented.  
Examination revealed adequate dress and grooming.  The 
veteran was alert but anxious and tense.  He was in contact 
with reality, and his answers were relevant and coherent.  
There was no evidence of delusions, hallucinations, or 
suicidal or homicidal ideas.  He displayed adequate affect 
and judgment.  He was oriented in person, place, and time.  
His memory and intellectual functioning were fair, and his 
insight was poor.  

The October 1995 VA examination showed a GAF score of 70, and 
the May 1998 VA examination assigned a GAF score of 65.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 
Fed. Reg. 43186 (1995).  

Under DSM-IV, GAF scores of 65 and 70 indicate mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (occasional 
truancy or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).    

Under the old schedular criteria for generalized anxiety 
disorder, the objective evidence shows that the veteran 
suffered from emotional tension and other evidence of 
nervousness that was productive of only mild social and 
industrial impairment.  Although the October 1996 private 
medical report found that the veteran had definitely 
deteriorated in maintaining effective relationships with 
people and lost necessary flexibility with total impairment 
in industrial or social activities, the majority of the 
evidence reflected mild social and industrial impairment.  
The veteran suffered mostly from anxiety, depression, and 
irritability.  He was in contact with reality at all times 
and did not have hallucinations or suicidal or homicidal 
ideation.  The Board finds that the multiple VA examinations 
are more persuasive evidence than the private medical 
opinion.  The symptomatology recorded at those examinations 
was more similar than the isolated findings of the private 
examination.  Furthermore, a VA examination conducted after 
the private examination had findings similar to the one 
before the private examination.  Therefore, the Board finds 
that those examinations represent a more persuasive picture 
of the veteran's symptomatology due to her service-connected 
psychiatric disability.  The Board finds that he did not have 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people nor did he 
suffer from definite industrial impairment.  Thus, an initial 
rating in excess of 10 percent disabling is not warranted 
under the old schedular criteria of DC 9400.  

Similarly, an increased initial rating for generalized 
anxiety disorder with depressive features is not warranted 
under the revised schedular criteria of DC 9400 in effect 
from November 7, 1996.  The veteran's May 1998 GAF score 
reflects that the veteran had mild symptoms.  The medical 
evidence of record has only shown the veteran suffering from 
anxiety, depression, and occasional disorientation.  He did 
not have symptoms such as suicidal or homicidal ideation or 
obsessional rituals which interfered with routine activities, 
and there was no evidence of speech that was intermittently 
illogical, obscure, or irrelevant.  Assessments of his 
condition did not show that he had near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  Likewise, the medical 
evidence generally showed fair judgment, fair concentration, 
and a neat appearance.  Thus, the findings do not support the 
conclusion that the veteran had neglect of personal 
appearance and hygiene and inability to perform occupational 
tasks.  His symptoms were noted to be mild in nature and 
insufficient to warrant an increased rating of 30 percent for 
his generalized anxiety disorder with depressive features.  
However, he additionally lacked sufficient of the typical 
symptoms indicative of a 30 percent rating to warrant an 
increase.  Therefore, the Board finds that an initial rating 
in excess of 10 percent is not warranted under the new 
schedular criteria.      

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's generalized anxiety 
disorder with depressive features does not warrant a rating 
in excess of 10 percent disabling for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating for generalized 
anxiety disorder with depressive features, the appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).   

2.  From March 22, 2001, to Present 

From March 22, 2001, to the present, the veteran's 
generalized anxiety disorder with depressive features was 
rated as 30 percent disabling.

In a March 2001 private medical report, the veteran reported 
disorientation to time and place, disturbance in thoughts and 
mood with lability, crying easily, suicidal thoughts without 
a plan, feelings of worthlessness, and decreased energy.  The 
veteran was found to be in contact with reality but with 
moderate thought blocking.  He was oriented in person but not 
in time or place.  He had tense and slow psychomotor activity 
and complained of being rejected and looked at with 
referential ideation, which made him distrustful and easily 
irritable.  His affect was unstable with anxiety episodes, 
feelings of hypervigilance, profound depressive crisis, and 
occasional mutism.  He had limited concentration, impaired 
memory, and limited judgment and insight that was distorted 
with pessimistic and anguished ideas or feelings of 
invalidism.  The veteran was found to have definitely 
deteriorated in maintaining effective relationships with 
people and to have lost necessary flexibility with total 
impairment in industrial or social activities.  He was 
diagnosed with severe recurrent major depression and 
generalized anxiety disorder.  The physician assigned a GAF 
score of 40.  

On VA examination in May 2002, the veteran complained of 
feeling anxious, restless, tense, and irritable.  He reported 
experiencing insomnia, an inability to concentrate, and being 
excessively anxious and worried about all kinds of things.  
He denied phobias, panic attacks, obsessive thoughts, and 
compulsive ritualized behavior.  Examination revealed 
appropriate dress with adequate hygiene.  The veteran was 
cooperative, spontaneous, and established eye contact with 
the examiner.  He was alert and in contact with reality, and 
there was no evidence of psychomotor retardation or 
agitation, tics, tremors, abnormal involuntary movements, 
delusions, hallucinations, suicidal ideas, phobias, or 
obsessions.  He had coherent and logical thought process and 
was oriented in all spheres.  He had anxious mood and broad 
and appropriate affect.  He had intact memory, normal 
abstraction capacity, good judgment, and fair insight.  The 
diagnosis was generalized anxiety disorder, and the examiner 
assigned a GAF score of 60.  

At a June 2006 VA examination, the veteran was unable to 
report any psychiatric symptoms due to his cognitive 
impairment.  Examination revealed neat grooming, spontaneous 
speech, and cooperative attitude.  His affect was 
constricted, and his mood was depressed.  He had intact 
attention and was oriented to place.  He was not oriented to 
person and time.  He had rambling thought process and was 
preoccupied with one or two topics.  He did not understand 
the outcome of behavior or that he had a problem.  He had no 
delusions, hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, or homicidal 
or suicidal ideation.  He had fair impulse control and 
impaired memory.  The diagnoses were vascular dementia and 
general anxiety disorder.  The examiner found that there was 
total occupational and social impairment due to the veteran's 
cognitive decline and stated that his cognitive impairment 
overshadowed the clinical manifestations of the general 
anxiety disorder that he might be exhibiting.  

VA medical records dated from January 2004 to September 2005 
show that the veteran received intermittent treatment for 
major depression.  He experienced some irritability, 
disorientation, and memory decline as well as suicidal 
ruminations.  There were no suicidal plans and intent, and 
the veteran denied any aggressive thoughts.      

The March 2001 private medical examination showed a GAF score 
of 40, and the May 2002 VA examination assigned a GAF score 
of 60.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 
(1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 60 indicates moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or 
co-workers).  A GAF score of 40 indicates some impairment in 
reality testing or communication (speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (depressed person avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).    

Under the old schedular criteria for generalized anxiety 
disorder, the objective evidence shows that there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people as well as 
definite industrial impairment.  The March 2001 private 
medical report found that the veteran had definitely 
deteriorated in maintaining effective relationships with 
people and lost necessary flexibility with total impairment 
in industrial or social activities.  VA records and 
examinations show that the veteran suffered from anxiety, 
major depression, irritability, memory impairment, and 
disorientation.  He did not have hallucinations or homicidal 
ideation.  Although the most recent June 2006 VA examination 
found that there was total occupational and social impairment 
due to the veteran's cognitive decline, this was due to the 
veteran's vascular dementia, which overshadowed any symptoms 
of generalized anxiety disorder that the veteran was 
exhibiting.  The evidence does not show that the veteran's 
generalized anxiety disorder with depressive features caused 
him to have considerable industrial impairment or 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
While the private medical report found total occupational 
impairment, that report did not separate the nonservice-
connected dementia from the service-connected anxiety 
disorder.  Therefore, the Board finds that the VA examination 
is more persuasive evidence for rating purposes because it 
accounted for comorbid nonservice-connected symptomatology.  
Thus, an initial rating in excess of 30 percent disabling is 
not warranted under the old schedular criteria of DC 9400.  

Similarly, an increased initial rating for generalized 
anxiety disorder with depressive features is not warranted 
under the revised schedular criteria of DC 9400 in effect 
from November 7, 1996.  The medical evidence of record 
reflects the veteran suffering from moderate symptoms.  The 
veteran experienced anxiety, major depression, memory 
impairment, and occasional disorientation.  The evidence does 
not show flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impaired 
judgment.  .  Although the veteran exhibited a rambling 
thought process, disorientation, and impaired judgment, 
insight, and memory at his latest VA examination that caused 
total occupational and social impairment, the examiner 
attributed those symptoms to the cognitive decline caused by 
his vascular dementia, and found those symptoms to be 
unrelated to the veteran's service-connected anxiety 
disorder.  The disturbance in mood and motivation alone was 
not sufficient to warrant an increased rating of 50 percent.  
The evidence does not show that the veteran's service-
connected anxiety disorder, without consideration of the 
nonservice-connected vascular dementia, resulted in reduced 
reliability and productivity or difficulty in establishing 
and maintaining effective work and social relationships.  
Therefore, the Board finds that the veteran's service-
connected symptoms of his generalized anxiety by themselves 
were moderate in nature, and alone were not sufficient to 
warrant an increased rating of 50 percent for his generalized 
anxiety disorder with depressive features.  Therefore, the 
Board finds that an initial rating in excess of 30 percent is 
not warranted under the new schedular criteria.      

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's generalized anxiety 
disorder with depressive features does not warrant a rating 
in excess of 30 percent disabling for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating for generalized 
anxiety disorder with depressive features, the appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).   

Duodenal Ulcer Disease and Colitis 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in that area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2007). 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2007). 

The veteran has been diagnosed with duodenal ulcer disease 
and colitis.  The most predominant diagnosis had been his 
duodenal ulcer, the disability contemplated by DC 7305.  
However, the veteran also exhibited symptoms of colitis, and 
the symptoms have been determined to most closely approximate 
irritable colon syndrome, the disability contemplated by DC 
7319.  

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  66 Fed. Reg. 29486 (2001).  However, there 
were no substantive changes to either DC 7305 or DC 7319.  
Therefore, the Board finds that those provisions are equally 
favorable to the veteran and will evaluate his disability 
using those rating criteria.

Diagnostic Code 7305, under both the previous and revised 
versions, provides that a 10 percent rating is warranted for 
mild ulcer disorder symptoms recurring once or twice per 
year.  A 20 percent rating is warranted for a moderate ulcer 
disorder with recurring episodes of severe symptoms two or 
three times per year averaging ten days in duration, or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for a moderately severe ulcer condition with less 
than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A maximum 60 
percent rating is warranted for a severe ulcer condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305 
(1993 through 2007). 

Diagnostic Code 7319, under both the previous and revised 
versions, provides that a 0 percent rating is warranted for 
mild irritable colon syndrome manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted for moderate 
irritable colon syndrome manifested by frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating requires severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, DC 
7319 (1993 through 2007).  

1.  From February 23, 1994, to March 28, 2003 

From February 23, 1994, to March 28, 2003, the veteran's 
duodenal ulcer disease and colitis were rated as 10 percent 
disabling.  

On VA examination in October 1995, the veteran did not report 
any significant changes from his July 1988 VA examination 
where he was diagnosed with duodenal ulcer disease and 
irritable bowel disease.  Examination revealed no weight loss 
or gain.  There was no periodic vomiting, anemia, recurrent 
hematemesis, or melena.  There was epigastric pain, but it 
was mostly heartburn.  A barium swallow showed a small 
sliding hiatal hernia.  The diagnoses were duodenal ulcer 
disease and irritable bowel syndrome.  

On VA examination in May 2000, the veteran denied any 
vomiting, hematemesis, melena, or circulatory disturbance 
after meals.  He complained of alternating diarrhea and 
constipation and epigastric pain associated with hepatitis B.  
He reported losing 20 pounds in the previous three years 
after he received open heart surgery.  Examination revealed 
normal peristalsis and a soft and depressible abdomen.  There 
was tenderness to palpation at the epigastric area.  There 
were no signs of anemia.  An upper gastrointestinal (GI) 
series showed a small sliding hiatal hernia and poor 
distensibility of the gastric antrum.  No active ulcerations 
or masses were seen.  The diagnoses were peptic ulcer disease 
and hiatal hernia.  

At a June 2002 VA examination, the veteran complained of 
heartburn and epigastric discomfort.  The examiner found no 
history of vomiting, hematemesis, circulatory disturbances 
after meals, hypoglycemic reactions, diarrhea, colicky pain, 
or abdominal distention.  The veteran experienced occasional 
constipation and suffered from melena one year previously.  
Examination of the abdomen revealed that it was soft, 
depressible, and nontender.  The veteran's weight had been 
stable, and there was no sign of anemia.  He had mild 
tenderness on the epigastrium that he reported only upon 
being asked.  An upper GI barium study found no evidence of 
duodenal ulcer.  The final diagnoses were a history of 
duodenal ulcer and recent possible melena.  

Post-service VA and private treatment records dated from 
November 1994 to March 2003 show that the veteran received 
intermittent treatment for abdominal pain, peptic ulcer 
disease, duodenal ulcer, and constipation.  An August 2002 
upper GI series revealed a normal stomach and duodenum, and 
no active ulcer craters were identified.  A February 2003 
barium enema showed colonic diverticulosis and redundant 
colon.  

Under DC 7305, in order for a rating in excess of 10 percent 
to be assigned, the evidence must demonstrate recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or continuous moderate 
manifestations or more severe symptomatology.  38 C.F.R. § 
4.114, DC 7305.  The evidence in this case reflects that the 
veteran had no episodes of vomiting, hematemesis, diarrhea, 
colicky pain, anemia, or abdominal distention.  The veteran 
reported one incident of suffering from melena.  There was no 
evidence of active ulcers or masses.  There was also no 
evidence demonstrating severe symptoms averaging 10 days in 
duration even once per year or that the veteran had 
continuous moderate manifestations.  Accordingly, the 
evidence does not support a rating in excess of 10 percent 
under DC 7305.  

Under DC 7319, a rating in excess of 10 percent is warranted 
if the evidence demonstrates severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319.  In this case, although the 
veteran reported alternating diarrhea and constipation, the 
objective medical evidence showed no history of diarrhea.  
There was also no evidence of constant abdominal distress.  
The veteran only reported intermittent distress.  The veteran 
experienced no more than occasional constipation.  
Accordingly, a rating in excess of 10 percent is not 
warranted under DC 7319.

Furthermore, the Board finds that elevation to the next 
higher rating is not warranted due to a disability that is 
ratable under either DC 7305 or DC 7319.  The veteran's level 
of reported symptomatology remains mild and intermittent, and 
does not rise to the level of severity of the overall 
disability that would warrant such elevation.  38 C.F.R. § 
4.114 (2007). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's duodenal ulcer disease and colitis warrant no 
more than a 10 percent rating for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



2.  From May 1, 2003, to Present 

From May 1, 2003, to the present, the veteran's duodenal 
ulcer disease and colitis were rated as 20 percent disabling.  

On VA examination in June 2006, the veteran reported 
following a special low-irritant diet to avoid gastric 
symptoms.  He complained of occasional epigastric pain two 
times a week that worsened after spicy meals and was relieved 
with antacids.  He also reported chronic constipation for 
which he received stool softeners.  He denied nausea, 
vomiting, heartburn, pyrosis, reflux, melena, hematochezia, 
hematemesis, weight changes, or changes in bowel habits.  
Examination of the abdomen revealed it to be soft and 
depressible.  There was normal peristalsis.  The examiner 
found a small sliding-type hiatal hernia with reflux, but 
there was no evidence of active duodenal ulcer disease.  

VA medical records dated from September 2003 to September 
2005 show that the veteran received intermittent treatment 
for peptic ulcer disease, chronic constipation, chronic 
dyspepsia, and occasional diarrhea. 

In order for a rating in excess of 20 percent to be assigned 
under DC 7305, the evidence must demonstrate less than severe 
symptoms with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times per 
year.  38 C.F.R. § 4.114, DC 7305.  The evidence does not 
show impairment of health manifested by anemia and weight 
loss.  There is also no evidence of any incapacitating 
episodes.  In fact, at the June 2006 VA examination, there 
was not even any evidence of active duodenal ulcer disease.  
Accordingly, the evidence does not support a rating in excess 
of 20 percent. 

Under DC 7319, a rating in excess of 20 percent is warranted 
if the evidence demonstrates severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319.  In this case, the objective 
medical evidence showed that the veteran suffered mainly from 
chronic constipation and only had occasional episodes of 
diarrhea.  He did not have constant abdominal distress and 
only experienced occasional epigastric pain that was relieved 
by antacids.  Accordingly, a rating in excess of 20 percent 
is not warranted under DC 7319.      

In sum, the weight of the credible evidence demonstrates that 
the veteran's duodenal ulcer disease and colitis warrant no 
more than a 20 percent rating for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Special Monthly Compensation 

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the veteran is helpless or so 
nearly helpless, as the result of service-connected 
disability, that he requires the regular aid and attendance 
of another person.  38 C.F.R. § 3.350 (2007).  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition requires the veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a) (2007).  The veteran must be 
unable to perform one of the enumerated disabling conditions, 
but the veteran's condition does not have to present all of 
the enumerated disabling conditions.  Turco v. Brown, 9 Vet. 
App. 222 (1996). 

A veteran may receive housebound-rate special monthly 
compensation if he has a service-connected disability rated 
as permanent and total (but not including total rating based 
upon unemployability under 38 C.F.R. § 4.17) and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the aid and 
attendance rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) 
(2007). 

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2). 

In this case, service connection is in effect for generalized 
anxiety disorder with depressive features (rated 30 percent 
disabling), duodenal ulcer disease and chronic colitis (rated 
20 percent disabling), fractures of toes (rated 0 percent 
disabling), and chronic bilateral otitis externa (rated 0 
percent disabling).  The combined disability rating is 40 
percent.

Treatment records dated from October 1994 to September 2005 
reflect treatment for various service- and non-service-
connected conditions, such as myocardial infarction, arterial 
hypertension, cardiac catheterization, acute ischemic 
cerebrovascular accident, coronary artery disease, lumbar 
spondylosis, colonic diverticulosis, hiatal hernia, peptic 
ulcer disease, major depression, multi-infarct dementia, 
benign prostatic hypertrophy, refraction error, hemorrhoids, 
cholelithiasis, hearing loss, tinnitus, acute thyroiditis, 
generalized anxiety disorder with depressive features, 
duodenal ulcer disease, irritable bowel syndrome, colitis, 
toe fractures, and otitis externa.  

In a May 1998 aid and attendance or housebound VA 
examination, the veteran's complete diagnoses were listed as 
status post four vessel coronary bypass surgery secondary to 
arteriosclerotic heart disease, hypertensive cardiovascular 
disease, peptic ulcer disease, hiatal hernia, acute 
thyroiditis, and generalized anxiety disorder with depressive 
features.  The examiner found that the veteran had a normal 
gait and was able to walk well for undetermined distances 
with adequate propulsion and balance and without deficit in 
weightbearing.  He needed to be prompted to bathe and change 
clothes because he would not do so on his own initiative and 
required assistance with shaving since his hand tremors 
caused him to nick his skin and bleed when he shaved by 
himself.  He was able to feed himself, sit up, and attend to 
the needs of nature.  He was not confined to his bed.  The 
veteran was not allowed to leave his home alone as he 
reportedly would become disoriented and not know how to 
return.  The examiner did not recommend aid and attendance.  

On VA examination for aid and attendance or housebound 
benefits in May 2000, the veteran's complete diagnoses were 
listed as duodenal ulcer disease, arteriosclerotic heart 
disease, status post five vessel coronary artery bypass, 
diminished hearing capacity, tinnitus, supra pubic 
prostatectomy, anxiety disorder, peptic ulcer disease, and 
hiatal hernia.  He complained of experiencing forgetfulness 
with brief lapses of memories.  The examiner found that the 
veteran had a normal gait, was able to walk well with 
adequate propulsion and balance, and did not need any 
mechanical aid for ambulation.  He was able to walk without 
the assistance of another person for half a kilometer or less 
for approximately 30 minutes at a normal to slow pace.  He 
was not bedridden and had fairly good vision.  He was able to 
carry out activities of daily living such as feeding himself, 
sitting up, and attending to the needs of nature.  The 
veteran was able to leave his home whenever necessary to 
attend medical appointments, go to the pharmacy, pay public 
utilities, and go to the barbershop.    

A May 2002 VA examination for aid and attendance or 
housebound benefits listed the veteran's complete diagnoses 
as duodenal ulcer disease, atherosclerotic heart disease with 
angor pectoris, old myocardial infarction, arterial 
hypertension, status post coronary bypass surgery times four, 
and radical prostatectomy.  The examiner found that the 
veteran had a normal gait, was able to walk well with 
adequate propulsion and balance, and did not need any 
mechanical aid for ambulation.  He was able to walk without 
the assistance of another person for one kilometer and would 
walk this distance back and forth every day from his home to 
the town square.  He was not bedridden and had fairly good 
vision.  Although the veteran complained of mild tremors of 
the hands, he was still able to carry out activities of daily 
living such as feeding himself, sitting up, and attending to 
the needs of nature without assistance.  The veteran was able 
to leave his home whenever necessary to attend medical 
appointments, go to church, visit sick friends, and go to the 
barbershop.  He would walk to those places alone or else 
reach them by car.  

On VA examination in June 2006, the veteran reported 
following a special low-irritant diet to avoid gastric 
symptoms and getting occasional epigastric pain two times per 
week.  He was unable to comment on any psychiatric symptoms 
or treatment due to his cognitive impairment.  Examination of 
the gastrointestinal system revealed normal peristalsis, a 
soft and depressible abdomen, and an unremarkable upper 
gastrointestinal series.  Examination of the psychiatric 
system revealed neat appearance, spontaneous speech, 
constricted affect, and depressed mood.  The veteran 
responded to his name but could not furnish any information 
regarding himself, his symptoms, or his overall condition.  
His thought process was rambling, and he did not understand 
outcomes of behavior nor did he understand that he had a 
problem.  He had impaired memory and problems with activities 
of daily living such as household chores, toileting, 
shopping, bathing, dressing, engaging in sports/exercise, 
travelling, driving, and other recreational activities.  The 
examiner found that this was due to his cognitive impairment 
and physical limitations.  The diagnoses were no evidence of 
active duodenal ulcer disease, no evidence of esophagitis, a 
small sliding-type hiatal hernia with reflux, vascular 
dementia, and general anxiety disorder.  The examiner opined 
that the veteran was not at least as likely as not in need of 
aid and attendance, nor housebound, on account of his 
service-connected duodenal ulcer disease.  The rationale was 
that his service-connected condition was not active and did 
not represent an impairment in performance of daily 
activities.  The examiner also concluded that the veteran was 
in need of aid and attendance due to his overall cognitive 
impairment secondary to vascular dementia, which overshadowed 
the clinical manifestations of the service-connected general 
anxiety disorder he was exhibiting.   
  
In this case, the veteran has notable limitations including a 
slight impairment in toileting, a moderate impairment in 
bathing and dressing himself, and inability to do household 
chores, go shopping, engage in sports or exercise, travel, 
drive, and engage in other recreational activities.  There is 
no indication that he requires assistance with grooming or 
feeding himself.  The Board acknowledges that the veteran has 
been granted special monthly pension for the purpose of aid 
and assistance.  Ultimately, however, the veteran's 
restrictions and needs are attributable to his non-service-
connected disorder of vascular dementia.  

The Board is sympathetic to the veteran's condition, but 
special monthly compensation based upon the need for aid and 
attendance must be due to service-connected disabilities.  In 
this case, even accepting the examination findings that the 
veteran needs help with activities of daily living, it 
appears that the condition most responsible for the need of 
assistance is a non-service-connected condition (vascular 
dementia).  Thus, the weight of the evidence does not show 
that the veteran requires aid or assistance because of his 
service-connected disabilities. 

The Board also finds that the veteran is not entitled to an 
increase in compensation (which is less than the increased 
compensation rate payable based on the need for aid and 
attendance) which is available for veterans who have certain 
additional severe disabilities or who are permanently 
housebound.  The veteran in this case does not have a single 
service-connected disability that is rated 100 percent 
disabling.  Moreover, the evidence does not show that he is 
housebound.  While the evidence reflects that the veteran has 
problems with cognition that arise from a non-service-
connected condition, he is not confined to his house by any 
service-connected disability. 

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003; rating 
decisions in January 1996, July 2000, May 2004, and August 
2004; statements of the case in April 1996 and September 
2000; and supplemental statements of the case in September 
1996, September 2000, May 2004, and August 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating in excess of 10 percent from February 23, 
1994, to March 22, 2001, and an initial rating in excess of 
30 percent from March 22, 2001, to the present, for 
generalized anxiety disorder with depressive features are 
denied.  

A rating in excess of 10 percent from February 23, 1994, to 
March 28, 2003, and a rating in excess of 20 percent from May 
1, 2003, to the present, for duodenal ulcer disease and 
colitis are denied.  

Special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


